Name: Commission Directive 2006/62/EC of 12 July 2006 amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for desmedipham, phenmedipham and chlorfenvinphos (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural policy;  deterioration of the environment;  consumption;  marketing;  plant product
 Date Published: 2006-07-27

 27.7.2006 EN Official Journal of the European Union L 206/27 COMMISSION DIRECTIVE 2006/62/EC of 12 July 2006 amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for desmedipham, phenmedipham and chlorfenvinphos (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), and in particular Article 5 thereof, Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (2), and in particular Article 10 thereof, Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin (3), and in particular Article 10 thereof, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (4), and in particular Article 7 thereof, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (5) and in particular Article 4(1)(f) thereof, Whereas: (1) The existing active substances desmedipham and phenmedipham have been included in Annex I to Directive 91/414/EEC by Commission Directive 2004/58/EC (6). (2) The inclusion in Annex I to Directive 91/414/EEC of the active substances concerned was based on the assessment of the information submitted concerning their proposed use. Information relating to that use has been submitted by certain Member States in accordance with Article 4(1)(f) of Directive 91/414/EEC. The information available has been reviewed and is sufficient to allow certain maximum residue levels (MRLs) to be fixed. (3) For chlorfenvinphos it has been decided by Commission Regulation (EC) No 2076/2002 (7) not to include that substance in Annex I to Directive 91/414/EEC. Certain Member States are allowed to maintain certain authorisations for the use of products containing chlorfenvinphos in force until 30 June 2007. (4) There are already Community MRLs for chlorfenvinphos in Directive 76/895/EEC. They should be taken into consideration when setting the MRLs for chlorfenvinphos in Directive 90/642/EEC. (5) The Commission review reports which were prepared for the inclusion in Annex I to Directive 91/414/EEC of the active substances concerned, fixed the Acceptable Daily Intake (ADI) and if necessary, the Acute Reference Dose (ARfD) for those substances. The exposure of consumers of food products treated with the active substances concerned has been assessed in accordance with Community procedures. Account has also been taken of guidelines published by the World Health Organization (8) and the opinion of the Scientific Committee for Plants (9) on the methodology employed. It is concluded that MRLs proposed will not lead to those ADIs or ARfD being exceeded. (6) In order to ensure that the consumer is adequately protected from exposure to residues resulting from unauthorised uses of plant protection products, provisional MRLs should be set for the relevant product/pesticide combinations at the lower limit of analytical determination. (7) The setting at Community level of such provisional MRLs does not prevent the Member States from establishing provisional MRLs for the substances concerned in accordance with Article 4(1)(f) of Directive 91/414/EEC and Annex VI thereto. It is considered that a period of four years is sufficient to permit further uses of the active substance concerned. The provisional MRL should then become definitive. (8) It is therefore necessary to add all of the MRLs arising from the use of these plant protection products to the Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC to allow for proper surveillance and control of the prohibition of their uses and to protect the consumer. Where MRLs have not been defined until now, it is appropriate to set them for the first time. (9) Provisions of Directive 76/895/EEC which set MRLs for chlorfenvinphos should consequently be deleted. (10) Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC should therefore be amended accordingly. (11) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 76/895/EEC, the line for chlorfenvinphos is deleted. Article 2 Annex II to Directive 86/362/EEC is amended in accordance with Annex I to this Directive. Article 3 Annex II to Directive 86/363/EEC is amended in accordance with Annex II to this Directive. Article 4 Annex II to Directive 90/642/EEC is amended in accordance with Annex III to this Directive. Article 5 1. Member States shall adopt and publish, by 20 January 2008 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 21 January 2008. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 6 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 7 This Directive is addressed to the Member States. Done at Brussels, 12 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 340, 9.12.1976, p. 26. Directive as last amended by Commission Directive 2006/59/EC (OJ L 175, 29.6.2006, p. 61. (2) OJ L 221, 7.8.1986, p. 37. Directive as last amended by Commission Directive 2006/59/EC. (3) OJ L 221, 7.8.1986, p. 43. Directive as last amended by Commission Directive 2006/59/EC. (4) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2006/59/EC. (5) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2006/45/EC (OJ L 130, 18.5.2006, p. 27). (6) OJ L 120, 24.4.2004, p. 26. (7) OJ L 319, 23.11.2002, p. 3. Regulation as last amended by Regulation (EC) No 1335/2005 (OJ L 211, 13.8.2005, p. 6). (8) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organization 1997 (WHO/FSF/FOS/97.7). (9) Opinion of the Scientific Committee on Plants regarding questions relating to amending the annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC (Opinion expressed by the Scientific Committee on Plants, 14 July 1998) (http://europa.eu.int/comm/food/fs/sc/index_en.html). ANNEX I In Part A of Annex II to Directive 86/362/EEC, the following lines for desmedipham, phenmedipham and chlorfenvinphos are added: Pesticide residue Maximum level in mg/kg Desmedipham 0,05 (1) (2) cereals Phenmedipham 0,05 (1) (2) cereals Chlorfenvinphos (sum of E- and Z-isomers) 0,02 (1) cereals (1) Indicates lower limit of analytical determination (2) Indicates that the maximum residue level has been established provisionally in accordance with Article 4(1)(f) of Directive 91/414/EEC. ANNEX II Annex II to Directive 86/363/EEC is amended as follows: (1) In Part A, the following line for chlorfenvinphos is added: Pesticide residues Maximum level in mg/kg of fat contained in meat, preparations of meat, offal and animal fats listed in Annex I under headings Nos ex 0201, 0202, 0203, 0204, 0205 00 00, 0206, 0207, ex 0208, 0209 00, 0210, 1601 00 and 1602 (1) (4) for cow's milk and whole cream cow's milk listed in Annex I under headings No 0401; for other foodstuffs in heading Nos 0401, 0402, 0405 00 and 0406 in accordance with (2) (4) of shelled fresh eggs, for bird's eggs and egg yolks listed in Annex I under headings Nos 0407 00 and 0408 (3) (4) Chlorfenvinphos (sum of E- and Z-isomers) 0,01 (1) 0,01 (1) 0,01 (1) (2) In Part B, the following line for phenmedipham is added: Pesticide residues Maximum level in mg/kg of meat, including fat, preparations of meat, offal and animal fats listed in Annex I under headings Nos ex 0201, 0202, 0203, 0204, 0205 00 00, 0206, 0207, ex 0208, 0209 00, 0210, 1601 00 and 1602 for milk and milk products listed in Annex I under headings Nos 0401, 0402, 0405 00 and 0406 of shelled fresh eggs, for bird's eggs and egg yolks listed in Annex I under headings Nos 0407 00 and 0408 Phenmedipham (Methyl-N-(3-hydroxyphenyl) carbamate (MHPC) expressed as phenmediphan) 0,05 (2) (3) 0,05 (2) (3) 0,05 (2) (3) (1) Indicates lower limit of analytical determination. (2) Indicates lower limit of analytical determination (3) Indicates provisional maximum residue level in accordance with Article 4(1)(f) of Directive 91/414/EEC: unless amended, this level will become definitive with effect from 9 August 2010. ANNEX III In Part A of Annex II to Directive 90/642/EEC, the following columns for desmedipham, phenmedipham and chlorfenvinphos are added: Pesticide residues and maximum residue levels (mg/kg) Groups and examples of individual products to which the MRLs would apply Desmedipham Phenmedipham Chlorfenvinphos (sum of E- and Z-isomers) 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts 0,05 (1) (2) 0,02 (1) (i) CITRUS FRUIT 0,05 (1) (2) Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) 0,05 (1) (2) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT 0,05 (1) (2) Apples Pears Quinces Others (iv) STONE FRUIT 0,05 (1) (2) Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (v) BERRIES & SMALL FRUIT (a) Table and wine grapes 0,05 (1) (2) Table grapes Wine grapes (b) Strawberries (other than wild) 0,1 (1) (2) (c) Cane fruit (other than wild) 0,05 (1) (2) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit & berries (other than wild) 0,05 (1) (2) Bilberries Cranberries Currants (red, black and white) Gooseberries Others (e) Wild berries and wild fruit 0,05 (1) (2) (vi) MISCELLANEOUS 0,05 (1) (2) Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives (table consumption) Olives (oil extraction) Papaya Passion fruit Pineapples Pomegranate Others 2. Vegetables, fresh or uncooked, frozen or dry 0,05 (1) (2) (i) ROOT AND TUBER VEGETABLES Beetroot 0,1 (1) (2) Carrots 0,5 Cassava Celeriac Horseradish Jerusalem artichokes Parsnips 0,5 Parsley root Radishes 0,5 Salsify Sweet potatoes Swedes 0,5 Turnips 0,5 Yam Others 0,05 (1) (2) 0,02 (1) (ii) BULB VEGETABLES 0,05 (1) (2) Garlic 0,5 Onions Shallots 0,5 Spring onions Others 0,02 (1) (iii) FRUITING VEGETABLES 0,05 (1) (2) (a) Solanacea 0,02 (1) Tomatoes Peppers Aubergines Okra Others (b) Cucurbits - edible peel Cucumbers Gherkins Courgettes 0,1 Others 0,02 (1) (c) Cucurbits-inedible peel 0,02 (1) Melons Squashes Watermelons Others (d) Sweet corn 0,02 (1) (iv) BRASSICA VEGETABLES 0,05 (1) (2) (a) Flowering brassica 0,02 (1) Broccoli (including Calabrese) Cauliflower Others (b) Head brassica Brussels sprouts 0,1 Head cabbage 0,5 Others 0,02 (1) (c) Leafy brassica 0,02 (1) Chinese cabbage Kale Others (d) Kohlrabi 0,3 (v) LEAF VEGETABLES & FRESH HERBS (a) Lettuce & similar 0,05 (1) (2) Cress 0,1 Lamb's lettuce 0,1 Lettuce Scarole (broad-leaf endive) Ruccola Leaves and stems of brassica Others 0,02 (1) (b) Spinach & similar 0,5 (2) Spinach 0,1 Beet leaves (chard) Others 0,02 (1) (c) Water cress 0,05 (1) (2) 0,02 (1) (d) Witloof 0,05 (1) (2) 0,02 (1) (e) Herbs 0,05 (1) (2) Chervil Chives Parsley 0,5 Celery leaves Others 0,02 (1) (vi) LEGUME VEGETABLES (fresh) 0,05 (1) (2) 0,02 (1) Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (vii) STEM VEGETABLES (fresh) Asparagus 0,1 Cardoons Celery 0,5 Fennel Globe artichokes 0,2 (2) Leek 0,1 Rhubarb Others 0,05 (1) (2) 0,02 (1) (viii) FUNGI 0,05 (1) (2) (a) Cultivated mushrooms 0,05 (b) Wild mushrooms 0,02 (1) 3. Pulses 0,05 (1) (2) 0,05 (1) (2) 0,02 (1) Beans Lentils Peas Others 4. Oilseeds 0,1 (1) (2) 0,1 (1) (2) 0,02 (1) Linseed Peanuts Poppy seed Sesame seed Sunflower seed Rape seed Soya bean Mustard seed Cotton seed Hemp seed Others 5. Potatoes 0,05 (1) (2) 0,05 (1) (2) 0,02 (1) Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or other-wise, Camellia sinensis) 0,1 (1) (2) 0,1 (1) (2) 0,05 (1) 7. Hops (dried), including hop pellets and unconcentrated powder 0,1 (1) (2) 0,1 (1) (2) 0,05 (1) (1) Indicates lower limit of analytical determination. (2) Indicates that the maximum residue level has been established provisionally in accordance with Article 4(1)(f) of Directive 91/414/EEC.